MEMORANDUM **
Robert Gendler and Yorkys Ramirez appeal the district court’s order granting summary judgment in favor of All Pro Van Lines. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir.2004), and affirm.
The facts of the case are known to the parties and we do not repeat them here.
To the extent that Gendler and Ramirez sue for failure to deliver goods and intentional infliction of emotional distress as a result of failure to deliver goods, the Car-mack Amendment, 49 U.S.C. § 14706(a)(1), preempts their claims. See White v. Mayflower Transit, LLC, 543 F.3d 581, 586 (9th Cir.2008). To the extent Gendler and Ramirez sue for fraud, the Carmack Amendment provides a complete defense to their claims. See id. at 584.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.